DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 2020/0203231) (hereafter Hsu).
Regarding claim 1, Fig. 16 of Hsu discloses a structure comprising: 
a semiconductor fin 14 (Fig. 16, paragraph 0017) including a cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16); and 
a single diffusion break 18 (Fig. 16, paragraph 0017) including a first dielectric layer 18 (Fig. 16, paragraph 0017) in the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16) and a second dielectric layer 114 (Fig. 16, paragraph 0047) over the first dielectric layer 18 (Fig. 16), the first dielectric layer 18 (Fig. 16) comprised of a first material (see paragraph 0018, wherein “silicon oxide”), the second dielectric layer 114 (Fig. 16) comprised of a second material (see paragraph 0048, wherein “silicon nitride (SiN)”) having a different composition than the first material, the second dielectric layer 114 (Fig. 16) including a first portion (lower portion of 114 contacting 18 in Fig. 16) over the first dielectric layer 18 (Fig. 16) and a second portion (upper portion of 114 not contacting 18 in Fig. 16) over the first portion (lower portion of 114 contacting 18 in Fig. 16), the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer having a first horizontal dimension (horizonal length of lower portion of 114 contacting 18 in Fig. 16), and the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer having a second horizontal dimension (horizonal length of upper portion of 114 not contacting 18 in Fig. 16) that is greater than the first horizontal dimension (length of lower portion of 114 contacting 18 in Fig. 16).  
Regarding claim 4, Fig. 16 of Hsu further discloses the structure of claim 1 wherein the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is positioned inside of the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16). 
Regarding claim 5, Fig. 16 of Hsu further discloses the structure of claim 4 wherein the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer is positioned outside of the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16).  
Regarding claim 6, Fig. 16 of Hsu further discloses the structure of claim 4 wherein the semiconductor fin 14 (Fig. 16) has a top surface, and the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer is positioned in part over the top surface of the semiconductor fin 14 (Fig. 16).  
Regarding claim 8, Fig. 16 of Hsu further discloses the structure of claim 4 wherein the semiconductor fin 14 (Fig. 16) has a top surface (top surface of 14 coplanar with top surface of 18), and the second portion of the second dielectric layer (upper portion of 114 not contacting 18 in Fig. 16) is fully positioned above the top surface of the semiconductor fin 14 (Fig. 16).  
Regarding claim 9, Fig. 16 of Hsu further discloses the structure of claim 4 wherein the semiconductor fin 14 (Fig. 16) has a top surface (top surface of 14 coplanar with top surface of 50), and the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is positioned in the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16) below the top surface of the semiconductor fin 14 (Fig. 16).  
Regarding claim 10, Fig. 16 of Hsu further discloses the structure of claim 4 wherein the semiconductor fin 14 (Fig. 16) has a top surface (top surface of 14 coplanar with top surface of 50), and the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is fully positioned in the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16) below the top surface of the semiconductor fin.  
Regarding claim 14, Fig. 16 of Hsu further discloses the structure of claim 1 wherein the first horizontal dimension (horizontal length of lower portion of 114 contacting 18 in Fig. 16) of the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is a first width (horizontal length of lower portion of 114 contacting 18 in Fig. 16), the second horizontal dimension (horizontal length of upper portion of 114 not contacting 18 in Fig. 16) of the second portion (upper portion of 114 not contacting 18 in Fig. 16) of GF2020091-US-NPPage 13 of 16094633.01122the second dielectric layer is a second width (horizontal length of upper portion of 114 not contacting 18 in Fig. 16), the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer has a first length (vertical length of lower portion of 114 contacting 18 in Fig. 16) transverse to the first width (horizontal length of lower portion of 114 contacting 18 in Fig. 16), the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer has a second length (vertical length of upper portion of 114 not contacting 18 in Fig. 16) transverse to the second width (horizontal length of upper portion of 114 not contacting 18 in Fig. 16), and the second length (see Fig. 16, wherein the vertical length of upper portion of 114 not contacting 18 is greater than the vertical length of lower portion of 114 contacting 18) is greater than the first length.  
Regarding claim 15, Fig. 16 of Hsu further discloses the structure of claim 14 wherein the semiconductor fin 14 (Fig. 16) has a top surface (top surface of 14 coplanar with top surface of 50), the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is positioned in the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16) below the top surface of the semiconductor fin 14 (Fig. 16), and the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer is positioned above the top surface (top surface of 14 coplanar with top surface of 50) of the semiconductor fin.  
Regarding claim 16, Fig. 16 of Hsu further discloses the structure of claim 14 wherein the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer is positioned inside of the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16), and the second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer is positioned outside of the cut (region where 18, 114 and 116 are formed below top surface of 50 in Fig. 16).  
Regarding claim 17, Fig. 16 of Hsu discloses a method comprising: 
forming a cut (see paragraph 0017, wherein “remove part of the fin-shaped structures 14 for forming a recess”) in a semiconductor fin 14 (Fig. 3, paragraph 0017); and 
forming a single diffusion break 18 (Fig. 16, paragraph 0017)  including a first dielectric layer 18 (Fig. 16, paragraph 0017) in the cut (region where 18 is formed in Fig. 16)  and a second dielectric layer 114 (Fig. 16, paragraph 0047)  over the first dielectric layer 18 (Fig. 16), 
wherein the first dielectric layer 18 (Fig. 16) is comprised of a first material (see paragraph 0018, wherein “silicon oxide”), the second dielectric layer 114 (Fig. 16) is comprised of a second material (see paragraph 0048, wherein “silicon nitride (SiN)”) having a different composition than the first material, the second dielectric layer 114 (Fig. 16) includes a first portion (lower portion of 114 contacting 18 in Fig. 16) over the first dielectric layer 18 (Fig. 16) and a second portion (upper portion of 114 not contacting 18 in Fig. 16) over the first portion (lower portion of 114 contacting 18 in Fig. 16), the first portion (lower portion of 114 contacting 18 in Fig. 16) of the second dielectric layer has a first horizontal dimension (horizontal length of lower portion of 114 contacting 18 in Fig. 16), and the second portion of the second dielectric layer has a second horizontal dimension (horizontal length of upper portion of 114 not contacting 18 in Fig. 16)  that is greater than the first horizontal dimension.  
Regarding claim 18, Fig. 16 of Hsu further discloses the method of claim 17 wherein forming the single diffusion break 18 (Fig. 16, paragraph 0017) including the first dielectric layer 18 (Fig. 16, paragraph 0017) in the cut (region where 18 is formed in Fig. 16) and the second dielectric layer 114 (Fig. 16, paragraph 0047) over the first dielectric layer 18 (Fig. 16) comprises: depositing the first dielectric layer 18 (Fig. 6) inside the cut (region where 18 is formed in Fig. 6); and forming a hardmask 86 (Fig. 7, paragraph 0033) including an opening 88 (Fig. 7, paragraph 0033) positioned over the cut (region where 18 is formed in Fig. 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fig. 16 of Hsu as applied to claim 1 above, and further in view of Yang et al. (US 2020/0161419) (hereafter Yang).
Regarding claim 2, Fig. 16 of Hsu further discloses the structure of claim 1 wherein the first material (see paragraph 0018, wherein “silicon oxide”) is silicon dioxide.  
Fig. 16 of Hsu does not disclose the second material is a low-k dielectric material.  
Yang discloses the second material 350 (Fig. 7C, paragraph 0044, wherein “low-k dielectric structure 350”) is a low-k dielectric material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 16 of Hsu to form the second material is a low-k dielectric material, as taught by Yang, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2020/0203231) (hereafter Hsu).
Regarding claim 3, Fig. 16 of Hsu further discloses the structure of claim 1 wherein the first material (see paragraph 0018, wherein “silicon oxide”) is silicon dioxide. 
Fig. 16 of Hsu does not disclose the second material is carbon-containing silicon nitride.  
Fig. 10 of Hsu discloses the second material 100 (Fig. 10, paragraph 0037, wherein “SiOC”) is carbon-containing silicon nitride.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fig. 16 of Hsu to form the second material is carbon-containing silicon nitride, as taught by Fig. 10 of Hsu, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 7, 11-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Hsu et al. (US 2020/0203231), discloses a semiconductor fin 14 (Fig. 16, paragraph 0017); and a second portion (upper portion of 114 not contacting 18 in Fig. 16) of the second dielectric layer 114 (Fig. 16) over the first portion (lower portion of 114 contacting 18 in Fig. 16) but fails to disclose the second portion of the second dielectric layer is in direct contact with a portion of the top surface of the semiconductor fin. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a structure comprising: the second portion of the second dielectric layer is in direct contact with a portion of the top surface of the semiconductor fin in combination with other elements of the base claims 6, 4, and 1. 
	In addition, claim 11 would be allowable because a closest prior art, Hsu et al. (US 2020/0203231), discloses a single diffusion break 18 (Fig. 16, paragraph 0017) including a first dielectric layer 18 (Fig. 16, paragraph 0017) in the cut (region where 18 is formed in Fig. 16) and a second dielectric layer 114 (Fig. 16, paragraph 0047) over the first dielectric layer 18 (Fig. 16) but fails to disclose a first gate structure extending across the single diffusion break. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a structure comprising: a first gate structure extending across the single diffusion break in combination with other elements of the base claim 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 12 and 13 depend on claim 11.
	Furthermore, claim 19 would be allowable because a closest prior art, Hsu et al. (US 2020/0203231), discloses recessing the first dielectric layer 18 (Fig. 8) inside the cut (region where 18 is formed in Fig. 8) and relative to a top surface of the semiconductor fin 14 (Fig. 8) but fails to teach recessing the first dielectric layer inside the cut and relative to a top surface of the semiconductor fin with an isotropic etching process; and widening the opening in the hardmask with the isotropic etching process. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: recessing the first dielectric layer inside the cut and relative to a top surface of the semiconductor fin with an isotropic etching process; and widening the opening in the hardmask with the isotropic etching process in combination with other elements of the base claims 18 and 17. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claim 20 depends on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813